UNITED STATES  SECURITIES AND EXCHANGE COMMISSION  Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER  PURSUANT TO RULE 13a-16 OR 15d-16 UNDER  THE SECURITIES EXCHANGE ACT OF 1934 For the month ofMay 2013 PEARSON plc (Exact name of registrant as specified in its charter)  N/A  (Translation of registrant's name into English)  80 Strand  London, England WC2R 0RL  44-20-7010-2000 (Address of principal executive office)  Indicate by check mark whether the Registrant files or will file annual reports under cover of Form 20-F or Form 40-F:  Form 20-F X Form 40-F  Indicate by check mark whether the Registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934  Yes No X 3 May 2013 Pearson plc ("Pearson" or the "Company") Appointment of Linda Lorimer as a Non-Executive Director On 26 April 2013, Pearson announced that Linda Lorimer would join the board as a non-executive director of the Company with effect from 1 July 2013. In accordance with LR 9.6.13, we provide the following information regarding Ms Lorimer: (1) Details of all directorships held by Ms Lorimer in any other publicly quoted company at any time in the previous five years, indicating whether or not she is still a director: Current: The McGraw-Hill Companies, Inc Previous: Sprint Nextel Corporation - retired 13 May 2008 (2) Any unspent convictions in relation to indictable offences: None (3) Details of any receiverships, compulsory liquidations, creditors, voluntary liquidations, administrations, company voluntary arrangements or any composition or arrangement with its creditors generally or any class of its creditors of any company where Ms Lorimer was an executive director at the time of, or within the 12 months preceding such events: None (4) Details of any compulsory liquidations, administrations or partnership voluntary arrangements of any partnerships where Ms Lorimer was a partner at the time of, or within the 12 months preceding, such events: None (5) Details of receiverships of any asset of Ms Lorimer or of a partnership of which Ms Lorimer was a partner at the time of, or within the 12 months preceding, such event: None (6) Details of any public criticisms of Ms Lorimer by statutory or regulatory authorities (including designated professional bodies) and whether she has ever been disqualified by a court from acting as a director of a company or from acting in the management or conduct of the affairs of any company: None PEARSON plc  Date:03May2013 By: /s/ STEPHEN JONES  Stephen Jones Deputy Secretary
